Citation Nr: 1506383	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO. 06-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include a left knee strain and as due to an undiagnosed illness.
 
2. Entitlement to service connection for a right knee disability, to include a right knee strain and as due to an undiagnosed illness.
 
3. Entitlement to service connection for a left hand disability, to include as due to an undiagnosed illness or as secondary to a service-connected disability.
 
4. Entitlement to service connection for a right hand disability, to include as due to an undiagnosed disability or as secondary to a service-connected disability.
 
5. Entitlement to service connection for multiple joint pain, including multiple joint arthritis, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

The Veteran is represented by the Vietnam Veterans of America.  There is a more recent VA form 21-22 in the file from December 2012 that attempts to appoint AMVETS as the Veteran's wife's representative.  She has a pending claim for apportionment that is not part of the current appeal.  If the Veteran wishes to appoint a representative other than the Vietnam Veterans of American he can do so subject to the limitations provided in law or in the policies of the various service organizations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In April 2014, the Board remanded the Veteran's claim in order to obtain an adequate medical examination that complied with the previous March 2012 remand directives.  Accordingly, a VA examination was scheduled for May 2014 and the record reflects that this examination was cancelled when the Veteran did not appear.  In January 2015 the Veteran's representative submitted an Informal Hearing Presentation, in which they assert that the Veteran was absent from his scheduled examination due to incarceration, and that a new examination should be scheduled.  The record does reflect that the Veteran has been incarcerated in Texas since March 2012 with scheduled release in 2018.

The record also reflects that previous one prior attempt had been made with regard to scheduling the Veteran for an examination while he was incarcerated.  However, a March 2013 letter sent to the Waco, Texas RO from the Oklahoma City VAMC reflects that the Texas Department of Corrections would not transport an inmate across state lines.  The letter also indicates that the Oklahoma VAMC did not have the staff available to conduct an examination at the prison and that the Allred prison facility was not able to examine inmates.  Further, the contracting agency had adopted a policy that they would not perform examinations on incarcerated Veterans.  However, a hand written notation indicates that an in-state examination should be attempted.  While the May 2014 examination was scheduled to take place at the North Texas HCS, it does not appear that any steps were taken to make the Veteran available for this examination.  Specifically, no requests were made to the department of corrections regarding transportation of the Veteran, nor is it clear whether or not the possibility of sending a clinician (from a Texas medical center) to the prison facility to conduct an examination was considered.

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

In this case, the Board requires information on the etiology of the claimed disabilities and an examination was requested.  As the Veteran was incarcerated, the attempt to schedule an examination needed to be undertaken pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d.  As such, all steps taken to provide this examination had to be documented so that the Board can understand when reading the documentation exactly what was done.  As these procedures were not followed, a new attempt to obtain the examination must be provided following the relevant procedures.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Gulf War examination to determine the nature and etiology of all bilateral knee disabilities and bilateral hand disabilities.  All attempts to schedule this examination must be documented in the claims file.  The examiner must conduct complete and thorough review of the evidence in the claims file, to include the service treatment records and all post-service medical evidence as well as the Veteran's lay statements, and a discussion of each.  A physical examination must be conducted, and all pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Thereafter, the examiner should provide the following opinions:

a) Does the Veteran currently have a disability of either knee or hand, including neuropathy of either hand, undiagnosed arthralgia of any specific joint, or arthritis of any specific joint?  If so, each affected joint should be specified and the examiner should indicate whether the disability is attributable to a known diagnosis.  If not, the examiner should reconcile this conclusion with all previous diagnoses in the record.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed disability is related to the Veteran's period of active service, including exposure to contaminants or other toxic substances?

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's reported bilateral hand disability, including neuropathy, was caused or aggravated by any of the Veteran's service-connected disabilities, alone or in combination?

Aggravation is defined as a worsening of the underlying disability beyond its normal progression.

d) If there is no diagnosis made for the Veteran's complaints of arthralgia of the knees, hands, and other joints, is it at least as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by joint pain as established by history, physical examination, and laboratory tests, that has either (i) existed for 6 months or more; or (ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation. 

2. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




